DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 it is not clear how the flow channel shaft can extend from the dispenser and be encompass by the chamber of the roller. The specification discloses two flow channel shafts. Applicant need to clarify the claim to identify which is connected to the dispenser and which is enclosed by the chamber. 
Claim 14 recites the limitation "said check valve".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14; the term (dome shaped) is indefinite because it is not clear if applicant is claiming the limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Megaro et al. (2018/0228268 A1).
Megaro et al. discloses the invention including:
Claim 1, as best iunderstood; a housing 104 having a lower frame 118 and an upper frame 112; a lubricant dispenser 58 attached to the lower frame of said housing, said dispenser having a cartridge 60 containing a shaving lubricant, a pumping means 54 with an actuator 76 for dispensing said lubricant; and an applicator head attached to the upper frame of said housing being in communication with said dispenser, said applicator head 172 comprising: a flow channel shaft (see the interior of the support tray 172 in Fig. 17) extended from said dispenser, said flow channel having perforated annular wall 166 and an enclosed end; and a roller 162 having an annular wall situated between a proximal end-cap 166 and a distal end-cap 166 forming a chamber (interior of the roller) encompassing said flow channel shaft for receiving said lubricant from said flow channel shaft, said annular wall having an array of openings 164 spaced apart for exiting said lubricant when said actuator of said lubricant dispenser is depressed to apply a pumping pressure.
Claim 6; wherein said lubricant being a shaving foam (see para. 077), said cartridge being pressurized (see para. 0067) and said pumping means employs aerosol mechanism.
Claim 8; wherein said lubricant being a shaving gel (see para. 077) and said cartridge being is a non-pressurized tube (inherently disclosed since gel doesn’t require pressurized tube).
Claim 14; wherein said actuator of said dispenser is formed with a resilient cap 76, said resilient cap is depressed to move a check valve 80 to dispense said lubricant, and said resilient cap returns to its original shape when released from a depressed position.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Megaro et al. (2018/0228268 A1) in view of Brooks (5,402,697).
Megaro et al. discloses the invention substantially as claimed except for a razor blade unit; wherein said razor blade unit being positioned in parallel with said applicator head with a clearance such that the shaving side of the blade unit is opposite to the lubricant application side of said applicator head.  However, Brooks teaches the use of a razor blade unit; wherein said razor blade unit being positioned in parallel (see Fig, 8) with said applicator head with a clearance (the surface where element 30 is located) such that the shaving side of the blade unit is opposite to the lubricant application side of said applicator head for the purpose of shaving. It would have been obvious to one having . 

Allowable Subject Matter
Claims 2-5, 7, 9, 12, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior arts are cited to show related devices:
Ammerman teaches a roller applicator.
Caulier teaches a roller and fluid container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Examiner, Art Unit 3724